                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


MITCHELL BRADLEY ISLER,

                         Plaintiff,

                 v.                               Case No. 5:20-cv-00010-RRB

KETCHIKAN CORRECTIONAL, et
al.

                         Defendant.


                      ORDER DIRECTING SERVICE AND RESPONSE

        Mitchell Bradley Isler, a self-represented state prisoner, has filed a Second

Amended Civil Rights Complaint under 42 U.S.C. § 1983, alleging violations of his

Fourteenth Amendment right to be protected in custody as a pretrial detainee.1

The amended complaint, liberally construed, 2 appears to state a plausible claim 3

for the violation of Mr. Isler’s Fourteenth Amendment rights under the Constitution




1   Docket 10.
2 See Hebbe v. Plier, 627 F.3d 338, 342 (9th Cir. 2010) (“[O]ur ‘obligation’ remains [after
Ashcroft v. Iqbal, 556 U.S. 662 (2009)], ‘where the petitioner is pro se, particularly in civil
rights cases, to construe the pleadings liberally and to afford the petitioner the benefit of
any doubt.’”) (citation omitted).
3 See Cook v. Brewer, 637 F.3d 1002, 1006 (9th Cir. 2011) (“While the pleading standard
for Rule 8(a) is liberal, the ‘[f]actual allegations must be enough to raise a right to relief
above the speculative level.’. . . In Iqbal, the Court noted that ‘[t]o survive a motion to
dismiss, a complaint must contain sufficient factual matter, accepted as true, to “state a
claim to relief that is plausible on its face.”’”) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544, 555 (2007), and Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570)).



          Case 5:20-cv-00010-RRB Document 13 Filed 05/26/21 Page 1 of 6
against Sgt. Yates, Co Edenshaw, and Jessica Matthews. 4               This Court has

jurisdiction under 28 U.S.C. § 1343.

        IT IS THEREFORE ORDERED:

1.      The Clerk of Court is directed to change the caption of this suit to reflect the

        amended and newly named defendants. Mr. Isler is directed to use the

        updated caption Isler v. Sgt. Yates, et al. on all future motions and filings.

2.      At Docket 12, Mr. Isler has filed a motion titled “Renewed Request for

        Assistance of Counsel through Pro Bono Program,” where he requests the

        assistance of counsel.         As previously addressed at Docket 6, the

        appointment of counsel in civil cases is rare. However, with the existence

        of an operative complaint at Docket 10, the Court refers Mr. Isler’s case to

        the Federal Pro Bono Project, which matches prisoner civil rights cases with

        volunteer attorneys.      If a volunteer attorney comes forward to accept

        Mr. Isler’s case, the Court will appoint counsel at that time. Accordingly, the

        motion at Docket 12 is GRANTED IN PART to refer Mr. Isler’s case to the

        Federal Pro Bono Program.

3.      Prior to docketing this order, the Clerk of Court shall provide electronic notice

        via CM/ECF to the State of Alaska, Civil Division, of all orders and

        documents issued in this case.




4   See Docket 1.

Case No. 5:20-cv-00010-RRB, Isler v. Sgt. Yates, et al.
Order Directing Service and Response
Page 2 of 6
          Case 5:20-cv-00010-RRB Document 13 Filed 05/26/21 Page 2 of 6
4.     The Attorney General has indicated that the State of Alaska’s Department

       of Law will accept service on behalf of Defendants. The Clerk of Court shall

       immediately send a copy of this order and the Second Amended Complaint

       to:

                                      Mandee Mlcek
                                Assistant Attorney General
                                       Civil Division
                                     1031 W. 4th Ave.
                                Anchorage, Alaska 99501

5.     On or before 21 days from the date of service of this order, the Attorney

       General for the State of Alaska or his designee shall file an appearance for

       each named Defendant that the Attorney General has decided to represent.

6.     Each Defendant represented by the Attorney General for the State of Alaska

       shall have 60 days after the entry of appearances to file an Answer or

       otherwise respond. The Court will issue an additional order with service

       instructions for any Defendant that the Attorney General of the State of

       Alaska has not appeared for.

7.     At all times, Mr. Isler shall keep the Court informed of any change of address.

       Such notice shall be titled “Notice of Change of Address.” 5 The Notice shall

       contain only information about the change of address, and its effective date.

       The Notice shall not include requests for any other relief. Failure to file the



5 See Local Civil Rule 11.1(b) (requiring a notice of change of address to be filed “[s]elf-
represented parties must keep the court and other parties advised of the party’s current
address and telephone number.”). A Notice of Change of Address form, PS23, may be
obtained from the Clerk of Court, if needed.

Case No. 5:20-cv-00010-RRB, Isler v. Sgt. Yates, et al.
Order Directing Service and Response
Page 3 of 6
         Case 5:20-cv-00010-RRB Document 13 Filed 05/26/21 Page 3 of 6
       Notice may result in the dismissal of the action for failure to prosecute under

       Rule 41(b) of the Federal Rules of Civil Procedure.

8.     After service of the Second Amended Complaint, all future papers sent to

       the Court must be identified with the name of the Court, the case number,

       the name of the Plaintiff and name of the first the Defendant, and the title of

       the document, as illustrated on the first page of this order. 6

9.     Mr. Isler shall serve a copy of all further filings submitted to the Court upon

       each Defendant or, if an appearance has been entered by counsel a

       Defendant, on the Defendant’s attorney(s). Mr. Isler shall include, with any

       original paper filed with the Clerk of Court, a certificate stating the date that

       an exact copy of the document was mailed to the Defendant or her/his

       counsel. A Certificate of Service may be written in the following form at the

       end of the document:

              I hereby certify that a copy of the above (name of document)
              was mailed, first class, U.S. mail, to (name of opposing party or
              counsel) at (address) on (date of delivery for mailing to
              correctional officer).
                                                              (Signature)

       Any paper received by a District Court Judge or Magistrate Judge which

       does not include a Certificate of Service indicating that each Defendant was

       served with a copy of that document will be disregarded by the Court.




6See Fed. R. Civ. P. 10(a) (“The title of the complaint must name all the parties; the title
of other pleadings, after naming the first party on each side, may refer generally to other
parties.”).

Case No. 5:20-cv-00010-RRB, Isler v. Sgt. Yates, et al.
Order Directing Service and Response
Page 4 of 6
         Case 5:20-cv-00010-RRB Document 13 Filed 05/26/21 Page 4 of 6
10.    Each litigant is responsible for keeping a copy of each document filed with

       the Court. When you send a document to the Court, you will receive a Notice

       of Electronic Filing (“NEF”) from the Court that will inform you of when that

       document was filed on the docket and the docket number of the document.

       Copies of documents that have been filed with the Court may be obtained

       from the Clerk’s Office for $0.50 per page.          In the event of special

       circumstances or serious financial need, a party may file a motion asking for

       the cost of copies to be waived or reduced.

11.    No party shall have any ex parte communication with a District Court Judge

       or Magistrate Judge of this Court about the merits of this action. This means

       that parties cannot communicate with any judge without the presence and/or

       knowledge and consent of the other parties. For example, Mr. Isler may not

       write letters to, or call, a judge directly. Any request for action by the Court

       during these proceedings must be filed with the Clerk of Court as a motion.

12.    A motion should contain the information identified in the caption of this Order

       and should be titled “Motion for (add the relief requested).” In a motion, a

       party should state specifically and concisely what he or she wants, so that

       the Court understands what the party is requesting. This Court’s Local Civil

       Rule 7.4 requires that motions be filed with a proposed order that the Court

       can issue, if the motion is granted. The proposed order helps to clarify what

       the moving party is asking the Court to do.


Case No. 5:20-cv-00010-RRB, Isler v. Sgt. Yates, et al.
Order Directing Service and Response
Page 5 of 6
         Case 5:20-cv-00010-RRB Document 13 Filed 05/26/21 Page 5 of 6
13.      The Clerk of Court is directed to send a copy of the Court’s Motion form,

         PS15, to Mr. Isler with this order.

16.      All documents filed with the Clerk of Court must contain an original

         signature, and must be mailed to the Court at the following address:

                                    U.S. District Court
                                 222 West 7th Avenue, #4
                                 Anchorage, Alaska 99513

17.      The Clerk of Court is directed to send Mr. Isler a copy of the District Court’s

         handbook, “Representing Yourself in Alaska’s Federal Court,” with this

         order.

18.      Mr. Isler is warned that, if the Defendant prevails in this action, he may be

         ordered to pay costs and attorney’s fees to the Defendant. 7


         DATED this 26th day of May, 2021, at Anchorage, Alaska.

                                                   /s/ Ralph R. Beistline
                                                   RALPH R. BEISTLINE
                                                   Senior United States District Judge




7   See 28 U.S.C. § 1915(f); Fed. R. Civ. P. 54(d).
Case No. 5:20-cv-00010-RRB, Isler v. Sgt. Yates, et al.
Order Directing Service and Response
Page 6 of 6
           Case 5:20-cv-00010-RRB Document 13 Filed 05/26/21 Page 6 of 6
